PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jo, Geun, Sik
Application No. 16/386,450
Filed: 17 Apr 2019
For: IMPLEMENTING THREE-DIMENSIONAL AUGMENTED REALITY IN SMART GLASSES BASED ON TWO-DIMENSIONAL DATA
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(e) filed July 22, 2021 and supplemented on August 19, 2021, and August 25, 2021, to accept an unintentionally delayed claim for priority to KR 10-2018-0155120 filed December 5, 2018, as set forth in the Application Data Sheet (“ADS”) filed August 25, 2021.  

The petition under 37 CFR 1.55(e) is GRANTED.

This nonprovisional application did not include a proper reference to the foreign application, which priority is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. As the claim for foreign priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept a delayed claim for priority must be accompanied by:

The priority claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

The petition fee as set forth in 37 CFR 1.17(m);

A certified copy of the foreign application, unless previously submitted or an exception in 37 CFR 1.55(h), (i), or (j) applies;

A statement that the entire delay between the date the priority claim was due under 37 CFR 1.55(d) and the date the priority claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 

The nonprovisional application must be filed within twelve months (six months in the case of a design application) of the filing date of the foreign application, or be entitled to claim the benefit under 35 U.S.C. 120, 121, or 365(c) of an application that was filed not later than twelve months (six months in the case of a design application) after the date on which the foreign application was filed. See MPEP 213.03. 

With the present petition, petitioner submitted:  (1) a corrected ADS identifying the foreign application by application number, country, and filing date with appropriate markings; (2) the required small-entity petition fee of $1,050.00; and (3) an acceptable statement of unintentional delay. A certified copy of the foreign application from which the current application claims priority was retrieved on August 27, 2021. The current application was filed April 17, 2019 within twelve months of the December 5, 2018 filing date of the foreign application. Additionally, the priority claim was due on April 5, 2020 (sixteen months after the filing date of foreign application KR 10-2018-0155120), and the corrected ADS was filed within two years of this date on August 25, 2021. The corrected ADS contained corrections made relative to the preceding filing receipt mailed on July 27, 2021.

As applicant has satisfied all of the above requirements, the Office accepts the claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b) as unintentionally delayed.  	

Applicant is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 CFR 1.55(e) and the formal requirements for priority (see MPEP 213.02) have been met. This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A corrected Filing Receipt, which includes the claim for priority to the prior foreign application, was mailed on August 27, 2021. Corrected Filing Receipts including the priority claim to the prior-filed foreign application was prematurely mailed on August 27, 2021. This decision ratifies the inclusion of Republic of Korea 10-2018-0155120, filed December 5, 2018, in the Foreign Applications section of the August 27, 2021 Corrected Filing Receipt.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET